Citation Nr: 0523859	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disability, characterized as a history of spondylolysis, 
L5, with mechanical low back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1987 to February 
1989.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision in 
which the RO denied a rating in excess of 10 percent for 
service-connected history of spondylolysis, L5, with 
mechanical low back pain.  In October 1997, the veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in January 1998, and the veteran filed a 
substantive appeal in December 1998.  

In June 2000, the Board remanded this matter to the RO for 
further action.  After completing the requested action, the 
RO granted an increased rating of 20 percent for the 
veteran's history of spondylolysis, L5, with mechanical low 
back pain, effective January 30, 1997 (as reflected in a 
December 2001 supplemental SOC (SSOC)).  Inasmuch as a higher 
evaluation is available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for increase remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In March 2003, the Board undertook additional development of 
the claim under the provisions of 38 C.F.R. § 19.9 (2002) and 
Board procedures then in effect. However, the provision of 38 
C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, was later 
held to be invalid.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs (Secretary), 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, after the completion of the 
previously requested actions, in October 2003, the Board 
remanded the matter to the RO for initial consideration of 
the claim in light of the recently developed evidence.  In 
March 2005, the RO denied a rating in excess of 20 percent 
for the veteran's service-connected low back disability, as 
noted in a SSOC dated that same month. 

Following the RO's June 2005 certification to the Board, 
later that month, the veteran appointed The American Legion 
as his new representative, to replace the North Carolina 
Division of Veterans Affairs.  The Board recognizes the 
change in representation.  See 38 C.F.R. § 20.1304 (2004).

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim for a higher rating for the veteran's service-
connected low back disability, characterized as a history of 
spondylolysis, L5, with mechanical low back pain, is 
warranted, even though it will, regrettably, further delay an 
appellate decision on this matter.

The veteran's low back disability is currently evaluated as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, pertaining to lumbosacral strain (2002).  The Board 
notes that VA recently revised the rating schedule for 
evaluation of that portion of the musculoskeletal system that 
addresses disabilities of the spine, effective September 26, 
2003.  See 68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243).  When the legal authority governing entitlement to any 
benefit sought on appeal is revised during the pendency of 
the appeal, the general rule is that the revised version 
applies as of the effective date of the change.  See Wanner 
v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).  

In the present case, the report of a January 2005 VA 
orthopedic examination reflects the veteran's complaint of 
daily lumbar pain, more on the left side, with occasional 
radiculopathy to the left lower extremity, and at times 
numbness and a tingling sensation.  He complained of pain 
with minimal provocation, and of weakness in the left lower 
extremity.  He also reported an inability to perform various 
household chores and interruption of sleep due to back pain.  
On physical examination, the veteran demonstrated slow and 
deliberate forward flexion of the back, with the onset of 
pain at 30 degrees, although he was able to continue this 
motion to 90 degrees; the veteran had altered lumbar rhythm 
on recovery from flexion.  Extension was to 15 degrees with 
pain at the extremes of range of motion, localized at the 
left lower back.  The examiner assessed lower back pain with 
occasional left lower extremity radiculopathy by history, a 
pars defect at L5, lumbar degenerative disc disease at L4/5 
and L5/S1, and a herniated nucleus pulposis at L5/S1; it was 
further noted that these findings represented a progression 
of the veteran's service-connected injury.      

The Board finds that the results of such examination, while 
generally provided in terms responsive to the revised 
criteria for lumbosacral strain (evaluated since September 
2003, under Diagnostic Code 5237), are nonetheless 
insufficient for evaluating the severity of the veteran's 
disability as they do not reflect adequate consideration of 
functional loss due to pain and/or other factors.  The Board 
notes in this regard that, when evaluating joints on the 
basis of limited motion, VA must consider whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995); 38 C.F.R.          §§ 
4.40, 4.45 (2004).  These determinations should be made by an 
examiner and should be portrayed by the examiner in terms of 
the additional loss in range of motion due to these factors, 
to include with repeated use and during flare-ups.  See 
DeLuca, 8 Vet. App at 205-207.  As indicated above, the 
January 2005 examiner noted forward flexion to 90 degrees, 
with pain beginning at 30 degrees and altered lumbar rhythm 
on recovery from flexion, but provided no findings as to 
actual loss of range of motion due to pain or other factors; 
the Board points out that definitive findings regarding 
functional loss are essential for evaluation purposes under 
the revised rating criteria (under which a higher, 40 percent 
rating is available for limited forward flexion of the 
thoracolumbar spine).

The Board further notes that while the veteran's low back 
disability historically has been evaluated under the specific 
rating criteria for lumbosacral strain, the current record 
indicates that the veteran's service-connected disability may 
be more appropriately evaluated under the criteria for 
intervertebral disc syndrome (IVDS). On examination in 
January 2005, a CT scan specifically showed broad based 
posterior disc protrusions at L4/5 and L5/S1, with the disc 
protrusion at L5-S1 contacting the right S1 nerve root.  The 
assessment was of, inter alia, lumbar degenerative disc 
disease at L4/5 and L5/S1, and a herniated nucleus pulposis 
at L5/S1.  Additionally, recent records of private orthopedic 
treatment note similar problems affecting the vertebral 
discs, and include a December 2002 physician's impression of 
degenerative atypical reproduction of upper back pain at the 
L5-S1 disc, probably involving some mechanical discogenic 
back.  Hence, in providing the requested examination, the 
examiner should offer an opinion as to whether the veteran 
has IVDS, and, if so, whether such represents a progression 
of, or is otherwise associated with, the service-connected 
disability.  If IVDS is considered a separate and distinct 
disability, the examiner should opine whether it is possible 
to separate IVDS symptoms from those of the veteran's 
service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181 (1998) (where it is not possible to distinguish 
the effects of a nonservice-connected condition from those of 
a service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the veteran's 
service-connected disability).  If the examiner determines 
either that IVDS represents a progression of, or is 
associated with, the service-connected disability, or that 
the symptoms/effects of IVDS cannot be separated from the 
service-connected disability, then the examiner should render 
findings responsive to the criteria for rating IVDS.  

Accordingly, the RO should arrange for the veteran to undergo 
further neurological and orthopedic examination, by 
physicians, at an appropriate VA medical facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination(s), without good cause, will result in 
a denial of the claim for increase.  See 38 C.F.R. § 3.655(b) 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file copy(ies) of the notice(s) 
of the examination(s) sent to him by the pertinent VA medical 
facility.     

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
includes outpatient treatment records from the Durham VA 
Medical Center (VAMC), dated from July 1997 to May 2004.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the Durham VAMC 
since May 2004, following the current procedures prescribed 
in 38 C.F.R. § 3.159 (2004) as regards requests for records 
from Federal facilities.  
 
The RO should also provide the veteran with another 
opportunity to present information and/or evidence pertinent 
to the claim on appeal.  The RO's notice letter to the 
veteran should explain that he has a full one-year period for 
response. See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO's letter 
should also invite the veteran to submit all evidence in his 
possession.  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  In 
adjudicating the claim, the RO should indicate its continuing 
consideration of the criteria for evaluation of 
musculoskeletal disabilities of the spine, to include, if 
appropriate, the former and revised criteria for evaluating 
IVDS.  If evaluation of the disability as IVDS is 
appropriate, the RO should consider the September 26, 2003 
changes (as noted above) specific to rating IVDS, as well as 
changes to that portion of the rating schedule effective 
August 23, 2002.  See 67 Fed. Reg. 54345-349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the Durham 
VAMC all outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's back, since May 2004.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.	After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA neurological and orthopedic 
examination, by physicians, at an 
appropriate VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report made available to the VA 
orthopedic examiner in conjunction with 
his examination of the veteran.  

The entire claims file must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  Each 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.    

The neurological examiner should identify 
the existence, and frequency or extent, 
as appropriate, of all neurological 
symptoms associated with the veteran's 
low back - to specifically include any 
sciatic neuropathy with characteristic 
pain, demonstrable muscle spasm, and/or 
absent ankle jerk.  The examiner should 
also offer an opinion as to whether the 
veteran has any separately ratable 
neurological disability (in addition to 
orthopedic disability) as a manifestation 
of the service-connected back disability.

The orthopedic examiner should conduct 
range of motion testing of the low back 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
He/she should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express any 
such additional functional loss in terms 
of additional degrees of limited motion.  
The examiner should also indicate whether 
there is any ankylosis of the spine, and 
if so, whether such is favorable or 
unfavorable, and the extent of such 
ankylosis.

Considering all neurological and 
orthopedic examination findings, the 
physician should then offer an opinion as 
to whether the veteran has intervertebral 
disc syndrome that represents a 
progression of, or is otherwise 
associated with, the service-connected 
disability.  If not, the examiner should 
indicate whether it is possible to 
separate IVDS symptoms from those of the 
veteran's service-connected disability.  
If so, or if it is not possible to 
separate IVDS symptoms from service-
connected disability, the examiner should 
render findings as to the existence and 
frequency of any of the veteran's 
incapacitating episodes (i.e., a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a 
physician and treatment by a physician), 
specifically, whether over the last 12-
month period, the veteran's 
incapacitating episodes had a total 
duration of (a) at least two weeks but 
less than four weeks; (b) at least four 
weeks but less than six weeks; or (c) at 
least six weeks.  

5.	If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for a rating 
in excess of 20 percent for the service-
connected low back disability, 
characterized as a history of 
spondylolysis, L5, with mechanical low 
back pain, in light of all pertinent 
evidence and legal authority.  In 
adjudicating the claim on appeal, the RO 
should document its specific consideration 
of the former and revised applicable 
criteria for rating diseases and injuries 
of the spine, as appropriate.

8.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


